Citation Nr: 1640667	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  08-16 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a left knee injury, to include as secondary to PTSD.

3.  Entitlement to service connection for a disability manifested by muscle aches from the shoulder to the head, to include as secondary to PTSD.

4.  Entitlement to service connection for a disability manifested by blood in urine and bowel movements, to include as secondary to PTSD.

5.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to PTSD.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1974 to February 1975 and from September 1990 to July 1991, to include service in the Southwest Asia theater of operations from October 1990 to June 1991.  The Veteran also had additional service with the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The VA RO in Montgomery, Alabama is currently the Agency of Original Jurisdiction.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In June 2010, the Veteran testified at a Travel Board hearing and a transcript of that hearing is of record.  In a March 2014 letter, the Board informed the Veteran that the Veterans Law Judge who presided over his June 2010 hearing was no longer employed by the Board and informed the Veteran of his options for another Board hearing.  The Veteran replied in March 2014 that he did not want another Board hearing.

When this case was before the Board in September 2010 and June 2014, it was remanded for further development and adjudicative action.

In its June 2014 remand, the Board pointed out that the Veteran had submitted evidence pertaining to lumbar spine disability and bilateral hip disabilities in April 2012.  Additionally, in a February 2014 brief, the Veteran's representative appeared to raise the issues of entitlement to service connection for a left ankle disability and service connection for diabetes mellitus, type II.  While the case was in remand status, the RO failed to take action with respect to these issues, as directed by the Board in June 2014.  The Board does not have jurisdiction over these matters, and they are once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


REMAND

As an initial matter, the Board notes that May 2015 correspondence from the Veteran, sent through his representative via facsimile, is illegible.  In September 2016, VA called the Veteran to request that he submit a legible copy of this correspondence and the Veteran returned VA's telephone call noting that he did not have a copy of that letter but that his representative may have a copy.  In September 2016, the Veteran's representative resubmitted a copy of the May 2015 correspondence via facsimile; however, that correspondence remains illegible.  As the quality of the correspondence appears to be hindered by submission via facsimile, the Board requests that the Veteran or his representative resubmit this correspondence via regular mail.

In June 2014, the Board remanded the Veteran's case with very detailed instructions to obtain adequate medical opinions regarding direct and secondary service connection for the issues currently before the Board.

In July 2014, the Veteran underwent VA examinations for his claimed disabilities and the examiner provided medical opinions regarding direct service connection.  In August 2014, the Veteran underwent a VA PTSD review examination, for the purpose of obtaining opinions regarding whether the Veteran's service-connected PTSD caused or aggravated any of the disabilities on appeal.  The August 2014 examiner provided negative medical opinions finding that PTSD did not cause or permanently worsen any of the Veteran's disabilities in question; however, the examiner failed to, among other things, specifically address the VA/Department of Defense (DoD) Practice Guideline for the Management of PTSD, as required by the June 2014 remand directives.  Accordingly, new medical opinions regarding secondary service connection were obtained in April 2015.  However, those opinions were provided by an employee of the Appeals Management Center and therefore will not be relied upon by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Significantly, given that the Veteran served in the Southwest Asia theater of operations from October 1990 to June 1991, on remand, the physician providing the medical opinions must also consider whether any of the Veteran's disabilities were caused by exposure to environmental hazards in the Persian Gulf.

Hypertension

Following a July 2014 VA hypertension examination, the examiner found the Veteran's hypertension was not related to service and was not diagnosed within a year of separating from active service based, in part, on a finding that hypertension was first diagnosed in 2006.  In an April 2015 addendum medical opinion, regarding whether the Veteran's hypertension was related to his PTSD, the medical professional providing the negative opinion indicated that the Veteran was first diagnosed as having hypertension in 1998.  While the Veteran has reported he first received a diagnosis of high blood pressure in 1992, the medical evidence of record first documents this diagnosis in 1996.  Because the examiners erroneously noted the first medical evidence of a diagnosis of hypertension was in either 2006 or 1998, rather than 1996, new medical opinions must be obtained.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).

Left Knee Disability

Following a July 2014 VA knee and lower leg conditions examination, the examiner based a negative medical opinion on the lack of in-service corroborating medical evidence of complaints of a knee condition, injury, or treatment.  Specifically, the examiner indicated that she was unable to establish a nexus between a current left knee disability and the Veteran's active service "due to lack of supporting evidence during service and no complaints of a knee condition for greater than 20 years after discharge."  The examiner failed to consider the Veteran's credible reports that he injured his knee in service, continued to experience pain following separation from service, and sought medical treatment approximately two years after separating from service.  A medical examiner cannot rely solely on the absence of medical records corroborating the incurrence or continuity of a disorder, and furthermore, cannot ignore a Veteran's statements regarding lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (finding that a VA examiner impermissibly ignored a Veteran's lay assertions that he sustained a back injury during service); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding that an examiner "failed to consider whether [] lay statements presented sufficient evidence of etiology of [the veteran's] disability such that his claim of service connection could be proven").  Therefore, a new medical opinion regarding direct service connection is required.  

Left Distal Rotator Cuff Impingement and Left Shoulder Degenerative Joint Disease

Following a July 2014 VA shoulder and arm examination, to determine if the Veteran had any disabilities manifested by muscle aches from the shoulder to the head, the examiner diagnosed left distal rotator cuff impingement and minimal left shoulder degenerative joint disease.  The examiner also determined the Veteran's left shoulder disability was not due to his active service reasoning that there was no evidence of a shoulder injury or treatment during service and noting that VA treatment records were negative for a shoulder condition until 2011.  The Board finds this opinion is inadequate.  The June 2014 remand directives required the examiner to address specific information in his or her opinion and the July 2014 examiner failed to do so; accordingly, a new medical opinion regarding direct service connection is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not discretionary or optional and that the Board errs as a matter of law when it fails to ensure remand compliance).  First, the examiner failed to provide an opinion regarding whether the Veteran's current left shoulder disability preexisted service.  Second, the examiner neglected to consider the Veteran's credible reports that he injured his shoulder in a motor vehicle accident in 1981 and that he experienced continuing symptoms since service, to include his assertions that his current disability was due to operating heavy vehicles in service.  

Hematuria and Blood in Stools, Due to Hemorrhoids

Following a July 2014 VA rectum and anus examination, the examiner found the Veteran's hematuria and blood in stools due to hemorrhoids were less likely than not due to the Veteran's active service.  The examiner reasoned, in part, that there was no evidence of complaints of, treatment for, or diagnoses of hemorrhoids with bleeding or hematuria during service.  The Board finds a new medical opinion is required because the examiner neglected to discuss, acknowledge, and consider the Veteran's credible reports that he experienced the onset of symptoms while stationed in the Southwest Asia theater of operations, as required by the June 2014 remand directives.  See Stegall, 11 Vet. App. at 271; see also Buchanan, 451 F.3d at 1336.  

Carpal Tunnel Syndrome

Following a July 2014 VA peripheral nerves examination, the examiner determined the Veteran's bilateral carpal tunnel syndrome was less likely than not due to his active service, reasoning that he did not complain of or have a diagnosis of symptoms related to carpal tunnel syndrome during service or within one year of separating from service.  The Board finds a new medical opinion is required because the examiner neglected to discuss, acknowledge, and consider the Veteran's credible reports that he experienced the onset of symptoms while stationed in the Southwest Asia theater of operations, which he believed were caused by operating heavy vehicles, as required by the June 2014 remand directives.  See Stegall, 11 Vet. App. at 271; see also Buchanan, 451 F.3d at 1336.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  Undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claims.

2.  Then, obtain medical opinions from a physician or physicians, other than the medical professional who performed the July 2014 examinations and provided the medical opinions, regarding all of the Veteran's claims. 

All pertinent evidence of record must be made available to and reviewed by the physician(s).

Following a thorough review of the evidence of record, with consideration of the Veteran's lay statements and consistent with sound medical judgment, the appropriate physician should address the following:

With respect to hypertension, 

Whether it is at least as likely as not (50 percent probability or higher) that this disability had its onset during active service, was manifested within one year of discharge from active service (between July 1991 and July 1992), or is otherwise medically-related to the Veteran's active service, to include his exposure to environmental hazards while serving in the Persian Gulf from September 1990 to June 1991.

In rendering the above-requested opinion, the physician must specifically consider and discuss all pertinent medical and lay evidence, to include any elevated blood pressure readings documented in the service-treatment records.  The examiner is informed that the Veteran has indicated he was first diagnosed with high blood pressure in 1992 and that the first documentation in the record of a diagnosis of hypertension is in 1996.  If the physician believes that the hypertension was manifested within one year after the Veteran's discharge from service in July 1991, he or she should identify those manifestations, to the extent possible.

With respect to left knee arthritis,

Whether it is at least as likely as not (50 percent probability or higher) that this disability began during or is otherwise etiologically related to the Veteran's active service, to include his exposure to environmental hazards while serving in the Persian Gulf from September 1990 to June 1991.

In rendering the above-requested opinion, the physician must specifically consider and discuss the Veteran's medical history, as reflected by his in-service and post-service treatment records, as well as his assertions that he experienced the onset of knee pain during service while stationed in the Southwest Asia theater of operations when he bumped his knee into a large piece of metal.  The physician must also consider the Veteran's statements that his knee has hurt since service and that two years post-active service he sought treatment to have fluid removed from his knee.

With respect to left distal rotator cuff impingement with degenerative joint disease, 

Whether there is a 50 percent or better probability that the disability was present during the Veteran's second period of active duty from September 1990 to July 1991 and if so, an opinion as to whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty in September 1990.  

If the examiner believes that the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty in September 1990, he or she should provide an opinion as to whether the disorder clearly and unmistakably underwent no permanent  increase in severity as a result of service.

If the examiner believes that the disability was not present during service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include his exposure to environmental hazards while serving in the Persian Gulf from September 1990 to June 1991.

In providing the requested opinions, the physician specifically consider and discuss all pertinent medical and lay evidence, to include service treatment records, post-service treatment records, the claimed 1981 motor vehicle accident, and the Veteran's assertions of continuing symptoms since service, to include his assertions that his disability is due to operating heavy vehicles.

With respect to blood in urine and bowel movements, which have been attributed to hemorrhoids, 

Whether it is at least as likely as not (50 percent probability or higher) that this disability was began during or was caused by the Veteran's active service, to include his exposure to environmental hazards while serving in the Persian Gulf from September 1990 to June 1991.

In rendering the above-requested opinion, the physician must specifically consider and discuss the Veteran's medical history, as reflected by his in-service and post-service treatment records, as well as his assertions that the onset of this disability was during service while stationed in the Southwest Asia theater of operations.

With respect to bilateral carpal tunnel syndrome, 

Whether it is at least as likely as not (50 percent probability or higher) that this disability began during or was caused by the Veteran's active service, to include his exposure to environmental hazards while serving in the Persian Gulf from September 1990 to June 1991.

In rendering the above-requested opinion, the physician must specifically consider and discuss the Veteran's medical history, as reflected by his in-service and post-service treatment records, as well as his assertions that the onset of this disability was during service due to operating heavy vehicles while stationed in the Southwest Asia theater of operations.

With regard to all opinions rendered, the physician or physicians should assume that the Veteran is a credible historian and must consider the Veteran's lay statements of record in providing the above-requested opinions.  The physician or physicians should be informed that no medical opinion should be based solely on the lack of documented corroborating medical evidence during service.  In addition, the physician or physicians should provide the rationale for each opinion provided.

If a physician is unable to provide any required opinion, he or she should explain why.  If a physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

3.  For any claims that cannot be granted based on evidence received as a result of the above development, the RO or the AMC should arrange for all pertinent evidence of record to be reviewed by a suitable health care professional who should be requested to provide an opinion with respect to each of the disabilities as to whether there is a 50 percent or better probability that the disability was caused or permanently worsened by the Veteran's PTSD.  In doing so, he or she must specifically address the VA/DoD Practice Guideline for the Management of PTSD.  If the health care professional is of the opinion that a disability has been permanently worsened by PTSD, the health care professional should attempt to identify the baseline level of disability that existed before the onset of aggravation.

In rendering the above-requested opinion(s), the health care professional must specifically consider and discuss all pertinent medical and lay evidence, to include any elevated blood pressure readings documented in the service treatment records.  He or she must also provide a thorough and complete rationale for all opinions provided.  The rationale for the opinion must also be provided.  If the health care professional is unable to provide any required opinion, he or she should explain why.  If the health care professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the health care professional should identify the additional information that is needed.  

4.  The RO or the AMC should also undertake any other development it deems to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

